Citation Nr: 1604766	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  09-14 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine.

2.  Entitlement to an initial compensable rating for tension headaches.

3.  Entitlement to service connection for bilateral hand numbness.

4.  Entitlement to service connection for right knee pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1986 to November 1988.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran requested a Board hearing in his April 2009 VA Form 9.  However, in May 2009, he withdrew the request for a hearing.

The issue of entitlement to service connection for bilateral leg numbness was certified to the Board in September 2013.  Before the promulgation of a decision by the Board as to this issue, the RO granted service connection for radiculopathy of the right lower extremity and radiculopathy of the left lower extremity in a November 2014 rating decision.  As the issue on appeal has been granted in full, that issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The issues of entitlement to service connection for bilateral hand numbness and entitlement to service connection for right knee pain are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

Prior to the promulgation of a decision by the Board in the present appeal, the Veteran withdrew his appeal with respect to the issues of entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine and entitlement to an initial compensable rating for tension headaches.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran with respect to issues of entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine and entitlement to an initial compensable rating for tension headaches are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claims

An appeal may be withdrawn by an appellant or by his or her representative.  38 C.F.R. § 20.204(a) (2015).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b) (2015).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c) (2015).

A written withdrawal of the appeal of the issues of entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine and entitlement to an initial compensable rating for tension headaches was received by VA in April 2014 after the certification of the appeal.  This was prior to promulgation of a decision by the Board.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning these claims.  See 38 U.S.C.A. § 7105(d)(5) (West 2014).  Accordingly, the Board will dismiss the appeal of these claims.  



ORDER

The appeal of the issue of entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine is dismissed.

The appeal of the issue of entitlement to an initial compensable rating for tension headaches is dismissed.


REMAND

The Veteran contends that he has numbness in the hands and right knee that had onset during service.  See January 2007 VA Form 21-526 Application for Benefits.  He also has indicated that the numbness in hands and his right knee pain are related to the degenerative arthritis in his spine.  See April 2009 VA Form 9.  

A November 2014 VA back examination report noted that the Veteran had no other signs or symptoms of radiculopathy other than in his right lower extremities.  While the Veteran may not be competent to determine the etiology of the numbness he has experienced in his right knee and his hands, he is competent to report his symptoms.  For this reason, the Board finds that the claims must be remanded to afford the Veteran a new VA examination to address the nature and etiology of the two claimed disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In light of the remand, any pertinent and outstanding VA treatment records should be obtained.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records pertaining to the hands and right knee.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to address the nature and etiology of his claimed bilateral hand and right knee disabilities.  The entire claims file should be reviewed by the examiner.

After examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hand or right knee disability had its onset during, or is otherwise related to, the Veteran's service.

The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's bilateral hand or right knee disability is caused by, or aggravated by, his service-connected degenerative arthritis of the lumbar spine.

The examination report should include a complete rationale for all opinions expressed.

3.  Finally, readjudicate the issues remaining on appeal.  If a benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


